DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 03/24/20 was entered into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8 recite the limitation "the coat layer."  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 22 recite that the detector is “supported by a shaft disposed… and configured to rotate in a direction orthogonal to the/a conveyance direction.”  It is not clear as to which component the latter refers. Is it the detector or the shaft that is being claimed to be configured to rotate in the recited manner?  Additionally, reciting, “configured to rotate in a direction orthogonal to the conveyance direction” fails to particularly point out and distinctly claim the subject matter.  Is the arcuate path of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan et al. US 4,937,460 (“Duncan”).  Regarding claim 1, Duncan disclosed a sheet detection device comprising:
a sheet container (40) configured to contain a sheet;
a detector (Figure 3) configured to contact and detect the sheet contained in the sheet container, the detector supported by a shaft (12) disposed in parallel with a conveyance direction of the sheet conveyed from the sheet container and configured to rotate in a direction orthogonal to the conveyance direction (Figure 3); and 
a rotary detector (2, details of which can be seen in Figure 1) configured to detect rotation of the detector.
	Regarding claim 11, the detector is configured to rotate along a moving direction of the sheet container (for example if the sheet container was moved in that direction). 
	Regarding claim 20, Duncan disclosed a sheet feeding device comprising, the sheet detection device according to claim 1 which detects the sheet in the sheet 
 	Regarding claim 22, Duncan disclosed a sheet detection device comprising: a sheet container (40) configured to contain a sheet; a detector (14) configured to contact and detect the sheet contained in the sheet container, the detector being supported by a shaft (12) disposed along a direction orthogonal to a container detaching direction (for example toward a left side in Figure 3) in which the sheet container could be detached from an apparatus body of a sheet feeding device and configured to rotate in a direction orthogonal to a conveyance direction of the sheet conveyed from the sheet container (Figure 3); and a rotary detector (including 2, 22) configured to detect rotation of the detector.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-157143 (“JP ‘143”) and Duncan.
 	JP ‘143 disclosed a sheet detection device comprising:
a sheet container (3) configured to contain a sheet;

a rotary detector (74) configured to detect rotation of the detector.
JP ‘143 further disclosed a base of the detector includes resin (paragraph 0003).  
 	JP ‘143 further disclosed the detector is configured to rotate along a moving direction of the sheet container (see at least Figures 1 and 5). 
 	JP ‘143 further disclosed the detector includes a rotary shaft rotatably supported and configured to rotate according to presence of the sheet in the sheet container (see at least Figure 5).  
 	JP ‘143 further disclosed an image forming apparatus, the sheet detection device detects the sheet in the sheet container (as previously mentioned); a sheet conveying device (see Figure 1) configured to convey a sheet; and an image forming device configured to form an image on the sheet conveyed by the sheet conveying device (see Figure 1 and paragraphs 0001-0005).
	JP ‘143 further disclosed an image reading device, the sheet detection device detects the sheet in the sheet container (as previously mentioned); a sheet conveying device (see Figure 1) configured to convey a sheet; and an image reader configured to read an image on the sheet conveyed by the sheet conveying device (see Figure 1 and paragraphs 0001-0005).

 	JP ‘143 did not show the detector supported by a shaft disposed parallel with a conveyance direction of the sheet conveyed from the sheet container.
 	Duncan teaches the obviousness to switch the detector rotation from pivoting about a shaft orthogonal to the conveyance direction to pivoting about a shaft parallel to the conveyance direction (see at least the description to Figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Duncan and JP ‘143 to use the detector and shaft rotating in that manner as an obvious alternative way to situate the detector while continuing to perform its intended function.

Moreover, claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan and JP ‘143.
Duncan taught the limitations of claim 22 as listed above, but was silent on a coat layer.  JP ‘143 teaches a detector (71) configured to contact and detect the sheet contained in the sheet container, the detector including a coat layer (76) on a surface with which the sheet contacts (see Figure 5).
.

Claims 2-10, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘143 and Duncan as applied to claims 1 and 23 above, and further in view of Ohishi US 2006/0062611 (“Ohishi”).  
JP ‘143 and Duncan taught the limitations of claims 1, 9, and 23 as listed above. JP ‘143 further teaching that the base includes resin without including the claimed detail of the coat layer.
Ohishi teaches a coat layer (24c) formed on the sheet contact face of a member contacting a sheet.  The coat layer has a film thickness equal to or smaller than 50 µm and equal to or greater than 20 µm (paragraph 0034).  The coat layer is not transferred to the sheet in response to a contact with the sheet.  The coat layer has a surface roughness smaller than a surface roughness of the base.  The surface roughness of the coat layer is equal to or smaller than 0.2 µm (paragraph 0034).  A coefficient of friction of the coat layer to the sheet is smaller than a coefficient of friction of a silicon rubberized base to the sheet (paragraph 0034).  The coat layer includes a resin containing a solid lubricant (PFA is a fluoropolymer).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the coat layer as taught by Ohishi to reduce friction and wear between the sheet and the sheet contact face as is well known in the art.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection in response to the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658